Mr. Justice James
delivered tbe opinion of tbe court.
This motion involves a construction of tbe rules relating to new trials and in arrest of judgment. We have found it difficult to harmonize tbe seemingly conflicting provisions of these rules, and we are therefore very happy to learn that ■the court is to be offered an opportunity to act upon a proposed revision of them which tbe gentlemen of tbe Bar Association have undertaken to draft.
We think, however, that tbe rule relating to new trials, as it stands, in tbe first place, allows four days for making such motion. That motion was made in this case two days after tbe verdict was rendered. It appears, however, to be *341a long continued practice in the circuit court, to enter the judgment immediately upon the rendition of the verdict, or at least upon the same day. Now, whether the common law rule, that judgment shall'not be entered upon the verdict until four days have first elapsed, is in force in this District or not, we have no doubt that at whatever period the judgment is entered, a party preserves all his rights by making his motion for a new trial within four days after verdict,' and if the judgment has been in the meantime entered, it remains subject to be set aside if a new trial be granted, Rule 62 provides that the making of a motion for a new trial shall not suspend the entry of judgment unless an undertaking with sureties be given. None was given in this case, but the motion remained pending for nearly a month, when it was heard and overruled. Thereupon a motion in arrest of judgment was filed. This was also overruled, and the plaintiff then appealed, giving an appeal bond with sureties approved by the court. We hold that the judgment, which was entered immediately on the rendition of the verdict, was entered subject to the enforcement of all the rights of the plaintiff to have his motions for a new trial and in arrest of judgment acted upon by the court, for a party, has as much right to contest the propriety of the judgment as he has to the right of trial by jury, and the fact that the judgment was entered on the same day with the verdict cannot impair that right. The fact that no suspending undertaking or bond was given while the motion for a new trial and the motion in arrest of judgment were pending, could not affect the right to have those motions passed upon by the court. The giving of this suspending bond is not a condition precedent to the motion. The motion may be made, and if the undertaking be not given, the party takes the risk of an execution being issued, and a levy and sale made in the meantime. But if the motion for a new trial and the motion in arrest of judgment have been heard and refused, and pending these motions no levy has been made, then, if the party appeal and give his appeal bond, all further proceedings under the execution are stayed.
*342This was the method of proceeding in this case. When the motions for a new trial and in arrest of judgment were overruled, the plaintiff appealed and gave a bond approved by the court. When the bond was given the judgment had been entered and execution had issued, but no levy had yet been made. We are of opinion that this appeal bond stopped everything where it found it the moment it was given, and consequently arrested further proceedings under the execution. If it is necessary to make any definite order, it will be that the execution issued in this case stand arrested until the hearing of the appeal now pending.